Citation Nr: 1420988	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-31 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the debt for the overpayment of VA education benefits, in the calculated amount of $3,000.00, was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA education benefits.

(The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in a separate decision, under a separate docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to August 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the matter was then temporarily transferred to the RO in Montgomery, Alabama.  A hearing was held before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, a remand is necessary for additional development.  As stated above, the current appeal involves both the propriety of the $3,000.00 overpayment of VA education benefits and the request for a waiver of repayment.  In order to address the threshold issue of debt validity, additional information surrounding the creation of the debt is necessary.

As an initial matter, the Veteran's education application for the $3,000.00 payment, and other relevant documentation, should be associated with the claims file.  This information is necessary to ensure that the amount of the overpayment is correct and also to ascertain the Veteran's competency and knowledge regarding her entitlement to these funds.  

The Board notes that the Veteran is diagnosed with schizoaffective disorder and was initially appointed a representative payee for receipt of benefits from the Social Security Administration (SSA).  In fact, based on a review of the SSA records that have been submitted, in August 2005, the Veteran made an appeal to SSA to be paid directly but there was some noted uncertainty regarding whether she could manage her own money.  As a result, it appears that SSA sent a form SSA 787 to Dr. H. at a mental health facility for additional information.  See SSA record of August 2005.  

Although SSA responded to VA's request for documentation in conjunction with her VA appeal, it appears that the records submitted are incomplete.  For example, the records reference a prior August 2001 SSA decision, which is not associated with the claims file.  Nor does the claims file contain the results of the Veteran's August 2005 request to receive SSA funds mentioned above.  As the Board attempts to gather information regarding the Veteran's mental status at the time of the creation of the VA education debt, SSA records documenting the nature and severity of her schizoaffective disability would be pertinent.  Therefore, attempts should be made to obtain any missing documentation from SSA on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the following records:

(a) VA education benefits information, including the Veteran's application for the $3,000.00 payment at issue in this case and supporting documentation; and

(b) Outstanding SSA documents, to include information regarding the Veteran's previous SSA decision of August 2001, disability information, and information surrounding her August 2005 request to be appointed payee of her SSA benefits. 

If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


